PLAINTIFF'S APPEAL.
The plaintiff's motion to set aside the verdict of the jury on the fourth issue was refused. The plaintiff excepted to the ruling, and now insists that it is entitled to consequential damages as a matter of law. This is the only question in the appeal. The plaintiff's claim that the consequential damages were $6,713.21 was denied by the defendant, and his Honor, after stating the several and respective contentions, instructed the jury to allow such consequential damages as were caused by the defendant's negligence.
The instruction was concise, but it presented the chief features of the controversy, and if the plaintiff desired that some special phase of the evidence should be explained, or some special principle of law applied, it should have submitted appropriate prayers for instructions; and having failed to do so, it cannot demand as a legal right that the verdict upon the fourth issue be set aside and only the matters involved therein be submitted to another jury. Jarrett v. Trunk Co., 144 N.C. 301; Lea v.Utilities Co., 176 N.C. 514; Butler v. Mfg. Co., 182 N.C. 552.
In the plaintiff's appeal we find
No error.
Cited: Milling Co. v. Hwy. Com., 190 N.C. 700; Sears, Roebuck v.Banking Co., 191 N.C. 506; DeLaney v. Henderson-Gilmer Co., 192 N.C. 651;Gray v. High Point, 203 N.C. 764; Owens v. Lumber Co., 211 N.C. 139; Oglev. Gibson, 214 N.C. 128; Broadhurst v. Blythe Bros., 220 N.C. 469;Stewart v. Cab Co., 227 N.C. 370; Casstevens v. Casstevens, 231 N.C. 572;Spivey v. Newman, 232 N.C. 286; Wade v. Sausage Co., 239 N.C. 526; SafieBros. v. R. R., 258 N.C. 475. *Page 51 
(49)